Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2016

                                       No. 04-16-00441-CV

                Nasser NAKISSA, as Trustee of the Nasser Nakissa Family Trust,
                                         Appellant

                                                 v.

                               Maxine Elizabeth Schuritz KORUS,
                                           Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI07505
                       Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER
         The court reporter has filed a notice stating appellant has not paid or made arrangements
to pay for the preparation of the reporter’s record. We order appellant Nasser Nakissa to provide
written proof to this court by August 29, 2016 that either (1) the reporter’s fee has been paid or
arrangements satisfactory to the clerk have been made to pay the reporter’s fee; or (2) appellant
is entitled to the reporter’s record without prepayment of the clerk’s fee. See TEX. R. APP. P.
20.1, 35.3(a). If appellant fails to file such proof within the time provided, appellant’s brief will
be due September 19, 2016, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court